Citation Nr: 0103088	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-14 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder, 
diagnosed as psoriasiform dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1975 to May 
1977, and from February 1988 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in New Orleans, Louisiana.  

A hearing was held in June 1998, in New Orleans, Louisiana, 
before the undersigned, who is the Board member designated by 
the Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West Supp. 2000).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  While in service, the veteran received treatment for 
tinea pedis, tinea corporis, and tinea manuum.  

3.  The veteran currently has psoriasiform dermatitis, an 
inflammatory dermatitis.

4.  Psoriasiform dermatitis is not related to any sort of 
tinea, nor is it related to any disease or injury of the 
veteran in service.



CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A); 38 C.F.R. § 3.103 (2000).

2.  Service connection for a skin disorder, diagnosed as 
psoriasiform dermatitis, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

During the veteran's second period of service, he suffered, 
on two separate occasions, from tinea corporis, tinea manus, 
and tinea pedis.  He received treatment for these conditions 
with no apparent residuals.  After his release from active 
duty, the veteran then submitted a claim for VA benefits in 
August 1995.  He averred that he had tinea pedis and "tinea 
hands".  As a result of his request, a general medical 
examination was accomplished in September 1995.  With respect 
to the veteran's skin claim, the doctor found no objective 
findings of tinea pedis.  No other dermatological condition 
affecting any part of the veteran's body was noted.  

These results were reviewed, along with the veteran's service 
medical records, and the RO concluded that the veteran had 
not submitted a well-grounded claim.  Thus, his claim was 
denied.  The veteran was notified of the decision and he 
appealed.

The veteran then submitted unretouched color photographs of 
his legs, lower back, and buttocks region.  These pictures 
showed red "spots".  After submission of the pictures, the 
veteran then provided testimony before the Board.  This 
occurred in August 1998.  During the hearing, the veteran 
stated that he suffered continuously from a dermatological 
condition on different parts of his body.  He said that he 
had the condition continuously since service and that he had 
received treatment not only in the service but also 
thereafter.  When asked if he was currently receiving 
treatment, he answered affirmatively.  He told the Board 
member that his doctor prescribed medications for his 
condition and that he had received some relief as a result of 
those medications.

The Board then remanded the claim in October 1998.  The 
purpose of the remand was twofold - to obtain the veteran's 
treatment records from his private physician and to have the 
veteran examined by a dermatologist in order to determine the 
nature and etiology of any skin disorder.  In November 1998, 
the RO sent the veteran a letter requesting additional 
information.  Specifically, the RO asked that the veteran 
submit copies of his private medical records that showed 
treatment for his dermatological condition.  The veteran then 
responded to the letter saying, contrary to testimony he gave 
before the Board, that he had not received any treatment for 
a skin condition by anyone in the civilian sector.  

The veteran submitted a VA outpatient treatment record dated 
in February 1999 showing that he was seen as a new patient in 
the dermatology clinic.  He reported a 10-year history of 
diffuse pruritic erythematous papules and patches, some 
annular with scale, especially truncal.  He reported extensor 
extremities with excoriations as well.  The impressions were 
nummular eczema, prurigo nodularis, and seborrheic 
dermatitis.  He was to return in two months.

In late March 1999, he was again seen in the dermatology 
clinic for follow-up for a slightly itchy rash on his back.  
He reported some improvement on medications.  There was 
redness and scale on his face on the nose, lips, and cheeks.  
On examination, his back had a few red papules and multiple 
dried red macules.  His arms had thick flat papules and 
nodules and hyperpigmentation.  The impression was seborrheic 
dermatitis and acneiform eruption on the back, possible 
prurigo component on the arms.

The RO requested an examination of the veteran at the VA 
medical center to determine whether he had a current 
disability and whether it was related to active military 
service. 

The veteran had a VA examination in August 1999.  He 
complained of a recurring rash since 1989 or 1990, starting 
as red bumps on his trunk and buttocks that then ulcerate.  
At the time of the examination, he had a two-week history of 
a lesion on his penis that had appeared for the first time.  
He had a history of seborrheic dermatitis under current 
treatment with doxycycline and sulfur and Salicylic acid 
shampoo.  On physical examination, he had an excoriated 
papule on his buttock and an erythematous plaque with a 
fissure that crossed the glans and corona of the penis.  The 
diagnoses were subderm [sic] and psoriasis.  

The RO found that this examination did not comply with the 
terms of the remand, and a subsequent examination of the 
veteran was scheduled and took place in October 1999.  The 
doctor recounted the veteran's history of his condition and 
noted that he had no current symptoms.  On examination, there 
were some papular pustules on the face and some scaling to 
the posterior scalp and mustache area. With hyperemic nose 
and nasolabial area.  There was no active erythema or 
pustules on the back or legs and no associated symptoms.  The 
diagnoses were seborrheic dermatitis/rosacea and recurrent 
folliculitis versus a form of atypical rosacea with spread to 
the body.  

The RO again noted that the October 1999 examination report 
did not comply with the remand instructions and scheduled the 
veteran for another examination.  In April 2000, the veteran 
was again examined.  The examiner noted that the veteran's 
pathology report showed a chronic psoriasiform dermatitis.  
On examination, he had three erythematous macules with a 
silvery scale.  One was on his mid-back, one was on his left 
thigh, and one was on his right thigh.  Otherwise, his skin 
examination was clear.  He had no scale on his scalp, and no 
other skin lesions.  The diagnosis was psoriasiform 
dermatitis.

In May 2000, the VA examiner provided an addendum to his 
examination report.  He stated that it was not likely that 
the veteran's skin disorder was related to any injury or 
disease experienced in service.  He stated that the veteran's 
skin disorder was not related to any sort of tinea, including 
tinea corporis, tinea pedis, or tinea manuum.  The examiner 
stated that what the veteran now had was a form of 
inflammatory dermatitis, and no further examination or 
testing was needed.  The examiner stated that his diagnosis 
was based on physical exam results, biopsy, and response to 
treatment.  


II.  Analysis

With respect to a claim for benefits, the Department has 
responsibilities to the claimant.  These responsibilities may 
include, as appropriate, furnishing appropriate claims forms 
and instructions, reviewing the application for benefits for 
completeness, and, if additional information is needed from 
the claimant, notifying the claimant of the information 
required to complete the application.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5102).  In this case, the veteran was provided and 
filed an appropriate claim form.

On receipt of a substantially complete application, the RO 
may need to tell the claimant what further lay or medical 
evidence may be necessary to substantiate the claim, what 
evidence the claimant should provide, and what evidence the 
Department will attempt to obtain on behalf of the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  In this case, the appellant 
has been advised of the evidence necessary to support his 
claim and has been given the opportunity to submit it.

If a reasonable possibility exists that assistance would aid 
in substantiating the claim, the RO must make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes the Secretary to obtain, 
and must tell the claimant if VA is unable to obtain the 
records.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).  In this case, the 
appellant has not identified any relevant records that would 
assist in his claim.  After his Board hearing, it appeared 
that his private medical records might be relevant to his 
claim, and he was advised of the importance of those records 
and given an opportunity to submit them.  He responded to the 
request for information by saying that he had never had 
private treatment for a skin disorder.  It therefore appears 
that there is no reasonable possibility that assistance in 
obtaining the private medical records would aid in 
substantiating the claim.

Additionally, in cases of disability compensation, VA is 
responsible for obtaining service medical records and other 
relevant records pertaining to active military service that 
are held by a governmental entity, obtaining VA medical 
treatment or examination reports if the claimant provides 
sufficient information to locate the records, and obtaining 
any other relevant Federal records that the claimant 
adequately identifies and authorizes the Secretary to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(c)).  The veteran's service medical records 
have been obtained, as have his VA treatment records.  The RO 
has discharged this duty.

The duty to assist may include providing a medical 
examination or obtaining a medical opinion if necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).   In this 
case, the RO has accorded the veteran several VA 
examinations, returning inadequate examination reports for 
new examinations or clarification.  It has satisfied the duty 
to assist in this regard.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease.  See Brewer v. 
West, 11 Vet. App. 228, 231 (1998).  In this instance, the 
veteran's currently diagnosed skin condition is not subject 
to presumptive service connection under the applicable law.  
Cf. 38 C.F.R. § 3.309 (2000).

The veteran contends that his current skin disorder, 
psoriasiform dermatitis, is related to the skin eruptions he 
suffered while in the service.  He maintains that his current 
condition has been present since service.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  However, a lay person 
is competent to provide evidence on the occurrence of 
observable symptoms during and following service.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that he has 
suffered from visible symptoms of a dermatological condition.  
But he is not competent to say that there is a medical 
relationship between his current disability and the skin 
conditions he had while in service.  There is no indication 
that he possesses the requisite medical knowledge or 
expertise to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Additionally, none of the medical evidence has established a 
nexus between the veteran's post-service disability, 
psoriasiform dermatitis, and his inservice dermatological 
problems, diagnosed as tinea.  The competent medical evidence 
of record, based on review of the file and examination and 
testing of the veteran, is to the effect that it is not 
likely that the veteran's current inflammatory dermatitis is 
related to any disease or injury in service, including his 
various manifestations of tinea in service.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  For the reasons and bases provided above, 
the Board concludes that the evidence in this case 
preponderates against the claim for service connection for a 
skin condition.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 C.F.R. § 3.102 (2000).  The veteran's 
claim is thus denied.  


ORDER

Entitlement to service connection for a skin disorder, 
diagnosed as psoriasiform dermatitis, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

